Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “are disclosed”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 1-4, 6, 8-10, and 12 are objected to because of the following informalities:  
Examiner suggests replacing “if yes” in claim 1 (line 5) and claim 3 (line 3) with - - if yes, - -.   
Examiner suggests replacing “blcoks” in claim 1 (line 6) with - - blocks - -.   
“All resource blocks" in claim 2 (line 1) and claim 3 (line 3) should be replaced with - - the all resource blocks - - to be consistent with the first citation of “all resource blcoks” in claim 1 (line 6).
“Each remaining resource block" in claim 2 (line 3) and claim 8 (line 3-4) should be replaced with - - the each remaining resource block - - to be consistent with the first citation of “each remaining resource block” in claim 2 (line 2) and claim 8 (line 2), respectively.
“A resource block of the subframe" in claim 3 (line 1-2) should be replaced with - - the resource block of the subframe - - to be consistent with the first citation of “a resource block of the subframe” in claim 1 (line 3).
“Other resource blocks of the subframe" in claim 3 (line 3) should be replaced with - - the other resource blocks of the subframe - - to be consistent with the first citation of “other resource blocks of the subframe” in claim 1 (line 4).
Claim 3 (line 6) and claim 9 (line 4) recite “the plurality of subframes” and it should be - - a plurality of subframes - -, as “the plurality of subframes” lacks antecedent basis.
Claim 3 (line 8) and claim 9 (line 6) recite “the number of remaining resource blocks” and it should be - - a number of remaining resource blocks - -, as “the number of remaining resource blocks” lacks antecedent basis.
“The number of remaining resource blocks " in claim 3 (line 10) and claim 9 (line 8) should be replaced with - - the number of the remaining resource blocks - - to be consistent with the first citation of “number of remaining resource blocks” in claim 3 (line 8) and claim 9 (line 6), respectively.
“Initial resource blocks " in claim 3 (line 11) and claim 9 (line 9) should be replaced with - - the initial resource blocks - - to be consistent with the first citation of “initial resource blocks” in claim 3 (line 9) and claim 9 (line 7), respectively.
“The initial HD threshold" in claim 4 (line 1) and claim 10 (line 1) should be replaced with - - the initial HD energy threshold - - to be consistent with the first citation of “an initial half-duplex (“HD”) energy threshold” in claim 3 (line 5) and claim 9 (line 3), respectively.
“The HD threshold" in claim 4 (line 2) and claim 10 (line 2) should be replaced with - - the HD energy threshold - - to be consistent with the first citation of “HD energy threshold” in claim 3 (line 7) and claim 9 (line 5), respectively.
“A significant allocation change event" in claim 6 (line 1 and line 2) and claim 12 (lines 1-2 and lines 2-3) should be replaced with - - the significant allocation change event - - to be consistent with the first citation of “a significant allocation change event” in claim 5 (line 2), and claim 11 (line 2-3), respectively.
“All resource blocks" in claim 8 (line 2) should be replaced with - - the all resource blocks - - to be consistent with the first citation of “all resource blocks” in claim 7 (line 6).

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 (lines 6-7) recites the limitation "ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold.” Claim 1 (line 2) recites “receiving a subframe that includes a plurality of resource blocks.” It is unclear how “the subframe” in “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” in claim 3 (lines 6-7) relates to “a subframe” in “receiving a subframe that includes a plurality of resource blocks” in claim 1 (line 2).
For purposes of examination, the examiner’s interpretation of “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” is “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold.” Whether the intent is for the limitation “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” to be “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold,” or not, correction is required for claim 3 to be definite.
Claim 9 (lines 4-5) recites the limitation "ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold.” Claim 7 (line 3) recites “receive a subframe that includes a plurality of resource blocks.” It is unclear how “the subframe” in “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” in claim 9 (lines 4-5) relates to “a subframe” in “receive a subframe that includes a plurality of resource blocks” in claim 7 (line 3).
For purposes of examination, the examiner’s interpretation of “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” is “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold.” Whether the intent is for the limitation “ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold” to be “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold,” or not, correction is required for claim 9 to be definite.
Claims 4 and 10 are rejected as being dependent of rejected claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abanto-Leon (Luis F. Abanto-Leon, Arie Koppelaar, Sonia Heemstra de Groot, “Enhanced C-V2X Mode-4 Subchannel Selection,” IEEE 88th Vehicular Technology Conference (VTC-Fall), 2018, “Abanto-Leon”).
Regarding claim 1, Abanto-Leon discloses a method, comprising: in a cellular vehicle-to-everything (C-V2X) network (Abstract, Section I. Introduction, lines 35-37; vehicles in a C-V2X network engage in sidelink direct communications with other vehicles using selected resources): 
receiving a subframe that includes a plurality of resource blocks (FIG. 1, Abstract, Section I, lines 74-92 and 112-114, Section II, lines 1-6; in a semi-persistent scheduling (SPS) mode-4 scheme, a vehicle autonomously monitors received power over available sidelink subchannels, and selects a low-interference subchannel; each subchannel has dimensions of one subframe in time and a number of resource blocks (RBs) in frequency; thus, there are multiple subchannels in frequency domain of one subframe, where each subchannel in the subframe is an overall subchannel RB consisting of RBs in frequency domain; therefore, the vehicle measures received power in a subframe that includes multiple overall subchannel RBs);
determining whether transmitting in a resource block of the subframe is likely to cause reception degradation for C-V2X messages being transmitted in other resource blocks of the subframe (FIG. 1, Section I, lines 74-92, Section II, lines 1-6, Section II. C, lines 5-7; the vehicle monitors received power on every overall subchannel RB in the subframe to select an overall subchannel RB based on potential interference, as indicated by the received power measurements; thus, the vehicle determines whether transmitting in an overall subchannel RB in the subframe is likely to cause reception degradation with other data transmitted in other overall subchannel RBs in the subframe); and, 
if yes excluding all resource blocks in the subframe from allocation for transmission (FIG. 1, Section I, lines 74-92, Section II, lines 1-6, Sections II. A and B, Section II. C, lines 5-7; the vehicle monitors received power on every overall subchannel RB in the subframe to select an overall subchannel RB based on potential interference, as indicated by the received power measurements; the vehicle excludes subchannels for which the average reference signal received power (RSRP) exceeds a threshold; subchannels on which the vehicle cannot receive and measure signal power, due to half-duplex constraints, are implicitly excluded; thus, when resources in a processed subframe consist of implicitly excluded subchannels and a subchannel for which the average RSRP exceeds a threshold, all of the overall subchannel RBs in the subframe are excluded; regarding the use of the term “if,” applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language).
Regarding claim 3, Abanto-Leon discloses all the limitations with respect to claim 1, as outlined above.
Further, Abanto-Leon discloses wherein the determining whether transmitting in a resource block of the subframe is likely to cause reception degradation for other C-V2X messages being transmitted in other resource blocks of the subframe and, if yes excluding all resource blocks in the subframe from allocation for transmission comprises: 
i) setting an initial half-duplex (“HD”) energy threshold (Sections II. A and B; the vehicle excludes subchannels for which the average RSRP exceeds a set threshold, where the channels are half-duplex subchannels; thus, a “HD” RSRP threshold is set), 
ii) for each subframe in the plurality of subframes, excluding all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold (FIG;  1, Section I, lines 74-92, Section II, lines 1-6, Sections II. A and B, Section II. C, lines 5-7; the vehicle excludes subchannels for which the average RSRP exceeds a threshold; subchannels on which the vehicle cannot receive and measure signal power, due to half-duplex constraints, are implicitly excluded; thus, when resources in a processed subframe consist of implicitly excluded subchannels and a subchannel for which the average RSRP exceeds a threshold, all of the overall subchannel RBs in the subframe are excluded; regarding the use of the term “if,” applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language; examiner further notes that claim 3 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold”),
iii) after the exclusion, if the number of remaining resource blocks is not greater than a predetermined percentage of initial resource blocks, increasing the HD energy threshold (Section II. B; if the number of remaining overall subchannel RBs is less than 20% of the initial resources, the RSRP threshold is incremented by 3 dB; regarding the use of the term “if,” applicant is respectfully reminded that any limitation following the term “if” is not necessarily a positive recitation of the claim, which then includes a broad interpretation of the claim language), and 
iv) repeating steps ii and iii until the number of remaining resource blocks is greater than the predetermined percentage of initial resource blocks (Section II. B; the process is iteratively repeated until the number of remaining overall subchannel RBs is at least 20% of the initial subchannels).
Regarding claim 7, Abanto-Leon discloses a cellular vehicle-to-everything (C-V2X) communication unit for transmitting messages in a C-V2X network (Abstract, Section I. Introduction, lines 35-37; vehicles in a C-V2X network engage in sidelink direct communications with other vehicles using selected resources; thus, vehicles in the C-V2X network are communication units that transmit and receive messages), comprising:
a processor configured to receive a subframe that includes a plurality of resource blocks (FIG. 1, Abstract, Section I, lines 74-92 and 112-114, Section II, lines 1-6; in a semi-persistent scheduling (SPS) mode-4 scheme, a vehicle autonomously monitors received power over available sidelink subchannels, and selects a low-interference subchannel; each subchannel has dimensions of one subframe in time and a number of resource blocks (RBs) in frequency; thus, there are multiple subchannels in frequency domain of one subframe, where each subchannel in the subframe is an overall subchannel RB in frequency domain consisting of RBs in frequency domain; therefore, the vehicle measures received power in a subframe that includes multiple overall subchannel RBs; although the reference does not explicitly disclose the C-V2X communication unit comprising a processor, it is inherent in the reference that the C-V2X communication unit vehicle includes a processor, because a processor is required to perform the procedure for subchannel selection), 
to determine whether transmitting in a resource block of the subframe is likely to cause reception degradation for C-V2X messages being transmitted in other resource blocks of the subframe (FIG. 1, Section I, lines 74-92, Section II, lines 1-6, Section II. C, lines 5-7; the vehicle monitors received power on every overall subchannel RB in the subframe to select an overall subchannel RB based on potential interference, as indicated by the received power measurements; thus, the vehicle determines whether transmitting in RBs in an overall subchannel RB in the subframe is likely to cause reception degradation with other data transmitted in RBs in other overall subchannel RBs in the subframe), and, 
if yes, to exclude all resource blocks in the subframe from allocation for transmission (FIG. 1, Section I, lines 74-92, Section II, lines 1-6, Sections II. A and B, Section II. C, lines 5-7; the vehicle monitors received power on every overall subchannel RB in the subframe to select an overall subchannel RB based on potential interference, as indicated by the received power measurements; the vehicle excludes subchannels for which the average reference signal received power (RSRP) exceeds a threshold; subchannels on which the vehicle cannot receive and measure signal power, due to half-duplex constraints, are implicitly excluded; thus, when resources in a processed subframe consist of implicitly excluded subchannels and a subchannel for which the average RSRP exceeds a threshold, all of the overall subchannel RBs in the subframe are excluded).
Regarding claim 9, Abanto-Leon discloses all the limitations with respect to claim 7, as outlined above.
Further, Abanto-Leon discloses wherein the processor configuration further includes a configuration to:
i) set an initial half-duplex (“HD”) energy threshold (Sections II. A and B; the vehicle excludes subchannels for which the average RSRP exceeds a set threshold, where the channels are half-duplex subchannels; thus, a “HD” RSRP threshold is set),
ii) for each subframe in the plurality of subframes, exclude all resource blocks within the subframe if at least one resource block within the subframe has energy above the HD energy threshold (FIG;  1, Section I, lines 74-92, Section II, lines 1-6, Sections II. A and B, Section II. C, lines 5-7; the vehicle excludes subchannels for which the average RSRP exceeds a threshold; subchannels on which the vehicle cannot receive and measure signal power, due to half-duplex constraints, are implicitly excluded; thus, when resources in a processed subframe consist of implicitly excluded subchannels and a subchannel for which the average RSRP exceeds a threshold, all of the overall subchannel RBs in the subframe are excluded; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “ii) for each subframe in the plurality of subframes, excluding all resource blocks within a subframe in the plurality of subframes if at least one resource block within the subframe in the plurality of subframes has energy above the HD energy threshold”),
iii) after the exclusion, if the number of remaining resource blocks is not greater than a predetermined percentage of initial resource blocks, increase the HD energy threshold (Section II. B; if the number of remaining overall subchannel RBs is less than 20% of the initial resources, the RSRP threshold is incremented by 3 dB), and
iv) repeating steps ii and iii until the number of remaining resource blocks is greater than the predetermined percentage of initial resource blocks (Section II. B; the process is iteratively repeated until the number of remaining overall subchannel RBs is at least 20% of the initial subchannels).

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abanto-Leon, in view of Molina-Masegosa (Rafael Molina-Masegosa; Javier Gozalvez; Miguel Sepulcre, “Configuration of the C-V2X Mode 4 Sidelink PC5 Interface for Vehicular Communication,” 2018 14th International Conference on Mobile Ad-Hoc and Sensor Networks (MSN), 2018, “Molina-Masegosa”).
Regarding claims 4 and 10, Abanto-Leon discloses all the limitations with respect to claims 3 and 9, respectively, as outlined above.
Further, Abanto-Leon discloses wherein the HD threshold in ii is increased by between 3dBm and 5dBm (Section II. B; if the number of remaining subchannels is less than 20% of the initial resources, the RSRP threshold is incremented by 3 dB).
However, Abanto-Leon does not specifically disclose wherein the initial HD threshold is set to between -70dBm and -80dBm.
Molina-Masegosa teaches wherein the initial HD threshold is set to between -70dBm and -80dBm (Section IV. C, lines 11-12; RSRP threshold is set initially to between -120dBm and -40dBm; as the range of -120dBm and -40dBm includes the range of -70dBm and -80dBm, the reference discloses the RSRP threshold set initially to between -70dBm and -80dBm).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abanto-Leon’s C-V2X communication unit for transmitting messages in a C-V2X network, to include Molina-Masegosa’s RSRP threshold set initially to between -70dBm and -80dBm. The motivation for doing so would have been to analyze the optimum configuration of parameters in C-V2X Mode 4 sidelink communication (Molina-Masegosa, Abstract).

Allowable Subject Matter
11.	Claims 2, 5-6, 8, and 11-12 are objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Badic U.S. Pub. No. 2019/0305903 – Radio resource allocation 
Lee U.S. Patent No. 11,317,382 – Transmission of V2X messages 

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474